Title: To George Washington from Edmund Randolph, 16 October 1794
From: Randolph, Edmund
To: Washington, George


        
          Private
          Sir
          Philadelphia October 16. 1794 12 o’clock.
        
        I did not mention to you in any of my late letters my request, that the heads, which I sent to you, should be returned; because I presumed, that this would be the case.
        In the contest between Fitzsimmons and Swanwick, many of the people cried out for “Swanwick and no excise.” This indicates the kind of address, which he must have made to the less-informed classes of men. But it was very singular, that the chief Justice should remark to a little group around him, that all the gentlemen voted for Fitzsimmons, and the next moment went and voted for Swanwick. The supposed conduct of Fitzsimmons at the time of the embargo has destroyed his interest; many respectable men voted for his antagonist, not from affection to him but hatred to Fitzsimmons; and many others, no less respectable, would not vote at all, because they hated them both. I have the honor, sir, to be with the highest respect and most affectionate attachment yr mo. ob. serv.
        
          Edm: Randolph
        
        
          Mrs Washington informs you in her own letter of the health of your family.
        
      